United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Roseland, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1679
Issued: December 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 4, 2015 appellant filed a timely appeal from a June 10, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the date of the last merit decision of OWCP dated December 15, 2006, to the filing
of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for an
oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The law and facts of the case as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are set
forth below.
On February 11, 2005 appellant, then a 47-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2), asserting that workplace exposures to diesel exhaust,
cleaning chemicals, and silica dust caused acute bronchitis, carbon monoxide poisoning,
silicosis, and an unspecified chronic upper respiratory condition. The employing establishment
confirmed the presence of silica dust and cleaning chemicals. Appellant provided medical
evidence attributing her complaints to a respiratory virus and deconditioning. OWCP denied the
claim by decision dated May 22, 2006 as causal relationship had not been established. Appellant
then appealed to the Board. By decision and order issued December 15, 2006,2 the Board
affirmed OWCP’s May 22, 2006 decision, finding that the medical evidence was insufficient to
establish causal relationship.
In a December 15, 2008 letter received by OWCP on December 19, 2008, appellant
requested reconsideration. She contended that OWCP should have developed her claim as a
traumatic injury not an occupational disease. Appellant enclosed copies of medical evidence
previously considered by OWCP prior to the May 22, 2006 merit decision. OWCP denied
appellant’s request for reconsideration by nonmerit decision dated April 3, 2009, finding that the
request was untimely filed and failed to present clear evidence of error. Appellant filed an
appeal with the Board. By decision issued June 17, 2010,3 the Board affirmed OWCP’s April 3,
2009 decision.
In a June 9, 2011 letter, appellant again requested reconsideration. She contended that
her February 11, 2005 claim was for both an occupational disease and a traumatic injury.
Appellant argued that she was entitled to have received continuation of pay in either case. She
provided a certificate of mailing showing that she mailed a reconsideration request to an
incorrect address, and an unsigned emergency room triage sheet. OWCP denied reconsideration
by nonmerit decision dated September 21, 2011, finding that appellant’s request did not raise
substantive legal questions or contain new, relevant evidence. Appellant then filed an appeal
with the Board. By decision issued November 28, 2012,4 the Board affirmed the September 21,
2011 decision denying reconsideration.
On November 21, 2013 appellant again requested reconsideration. She asserted that the
evidence established that exposure to diesel fumes, silica dust, or chemicals on January 3, 20, or
28, 2005 caused a traumatic injury. Appellant contended that her December 15, 2008
reconsideration request was timely filed, and she asserted that OWCP should have referred her to
a second opinion specialist. She also alleged a pattern of malfeasance and lying by the
2

Docket No. 06-1980 (issued December 15, 2006).

3

Docket No. 09-2374 (issued June 17, 2010).

4

Docket No. 12-0948 (issued November 28, 2012).

2

employing establishment officials and OWCP in the development of her claim. Appellant
submitted copies of claim forms, medical evidence, and her statements previously of record. She
also provided August and September 2013 correspondence to and from the employing
establishment explaining the procedural history of her claim.
By nonmerit decision dated February 20, 2014, OWCP denied appellant’s November 21,
2013 request for reconsideration, finding that the evidence submitted did not raise substantive
legal questions or include new, relevant evidence.
Appellant again requested reconsideration on February 14, 2015. She asserted that new
medical evidence was sufficient to establish her claim. Appellant provided a January 29, 2015
letter from Dr. Christian Altman, an anesthesiologist who treated her on January 20, 2005.
Dr. Altman noted that he did not remember appellant and recommended that she contact the
physician who performed a follow-up examination. Appellant also provided January 26, 2015
pulmonary function test results without interpretation, and a computerized tomography (CT) scan
of the chest, showing minimal interstitial scarring and three micronodules.
In a March 9, 2015 letter, OWCP advised appellant that she could not request
reconsideration of the February 20, 2014 nonmerit decision, as her only right of appeal was to
the Board.
On April 8, 2015 appellant requested an oral hearing with the Branch of Hearings and
Review. She reiterated her allegations of fraud by OWCP and the employing establishment.
By decision dated June 10, 2015, OWCP denied appellant’s request for a hearing
regarding the February 20, 2014 decision. It found that, under section 8124(b) of FECA,5 she
was not entitled to a hearing as a matter of right as she previously requested reconsideration.
OWCP exercised its discretion and performed a limited review of the evidence following
reconsideration, and further denied the claim as the issue in the case would be addressed equally
well by submitting new, relevant evidence or argument accompanying a valid request for
reconsideration.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before a
hearing representative, states: Before review under section 8128(a) of this title, a claimant for
compensation not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the decision, to a
hearing on his or her claim before a representative of the Secretary.6 A hearing is a review of an
adverse decision by a hearing representative. Initially, the claimant can choose between two
formats: an oral hearing or a review of the written record. In addition to the evidence of record,
the claimant may submit new evidence to the hearing representative.7 The Branch of Hearings
5

On its face the June 10, 2015 decision cites to section 8125(b)(1). The Board notes that this is a harmless,
typographical error.
6

5 U.S.C. § 8124(b)(1).

7

20 C.F.R. § 10.615.

3

and Review, in its broad discretionary authority in the administration of FECA, has the power to
hold hearings in certain circumstances where no legal provision was made for such hearings and
must exercise this discretionary authority in deciding whether to grant a hearing.8 The Board has
held that it must exercise its discretion to grant or deny a hearing when the request is untimely or
made after reconsideration under section 8128(a).9
ANALYSIS
On April 8, 2015 appellant requested an oral hearing with the Branch of Hearings and
Review. Because she had previously requested reconsideration under section 8128 of FECA, she
was not entitled to a hearing as a matter of right under section 8124(b)(1). OWCP exercised its
discretion and determined that the issue in the case could be resolved equally well through a
request for reconsideration and the submission of additional evidence. The Board therefore finds
that OWCP did not abuse its discretion in denying appellant’s request for an oral hearing in its
June 10, 2015 decision.
On appeal appellant contends that she sustained a traumatic injury on January 20, 2005.
She alleges that OWCP and the employing establishment conspired to deny her claim. These
arguments pertain to the merits of the claim, which are not before the Board on the present
appeal.
CONCLUSION
The Board finds that OWCP did not abuse its discretion in denying appellant’s request
for an oral hearing.

8

D.M., Docket No. 08-1814 (issued January 16, 2009).

9

See R.T., Docket No. 08-0408 (issued December 16, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 10, 2015 is affirmed.
Issued: December 14, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

